—In an action to recover damages for breach of a personal guaranty of payment, the defendant Irving Ehrlich appeals from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered October 4, 1994, which, upon an order of the same court granting the plaintiff’s motion for summary judgment against him and denying his cross motion for summary judgment, is in favor of the plaintiff and against him in the principal sum of 114,740.55.
Ordered that the judgment is affirmed, with costs.
The court properly granted the plaintiff’s motion for summary judgment and properly denied the appellant’s cross motion for summary judgment. The appellant signed a continuing guaranty that "is in the nature of a continuing offer to guarantee a series of debts” (see, Delaware Funds v ZuckermanHonickman, Inc., 43 AD2d 889; see also, Brewster Tr. Mix Corp. v McLean, 169 AD2d 1036) and never revoked the guaranty to the creditor. Thus, upon the default of the debtor, the appellant, as the guarantor, is liable for payment on the debt (see, Chemical Bank v Wasserman, 37 NY2d 249; Brewster Tr. Mix Corp. v McLean, supra; see also, Chemical Bank v Sepler, 60 NY2d 289; USI Capital & Leasing v Chertock, 172 AD2d 235). Rosenblatt, J. P., Hart, Krausman and Goldstein, JJ., concur.